Citation Nr: 1421411	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  11-04 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating higher than 20 percent for type II diabetes with nephropathy, hypertension, erectile dysfunction, bilateral cataracts, dystrophic toenails, and peripheral neuropathy of the upper extremities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel
INTRODUCTION

The Veteran served on active duty from June 1963 to May 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which continued a 20 percent rating for diabetes mellitus with nephropathy, hypertension, erectile dysfunction, and bilateral cataracts, and granted service connection for dystrophic toenails as noncompensably disabling, also as secondary to diabetes mellitus.
 
An April 2012 rating decision granted service connection for peripheral neuropathy of the bilateral upper extremities and assigned a noncompensable rating, effective November 29, 2011; such disability is considered a part of the diabetic process.  In that rating decision, the RO also granted service connection for peripheral neuropathy of the right and left lower extremities as secondary to type II diabetes, assigning separate 10 percent ratings for each disability, effective November 29, 2011.  

In November 2013, the Board remanded the claim to afford the Veteran a personal hearing, and in March 2014, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a rating higher than 20 percent for his diabetes mellitus, as well as separate compensable ratings for nephropathy, hypertension, erectile dysfunction, bilateral cataracts, dystrophic toenails, and peripheral neuropathy of the upper extremities.    

The record reflects that the Veteran sees two private endocrinologists, every two to three months.  He underwent relevant VA examinations in 2008 and 2011. 

In his November 2013 statement, he stated that he had an upcoming appointment with an endocrinologist and felt the need to see an eye specialist due to his diabetic-related cataracts and vision changes.  The records from those appointments are not of record and there is no indication that a request for records has yet been accomplished.   

In addition, during the 2014 hearing, the Veteran asserted that his diabetes requires the "regulation of activities," a requirement necessary to support a higher rating.  He stated that he is no longer able to mow the yard and is unable to walk a lot.  In addition, he was reportedly told by his doctor to limit walking, and to avoid swimming, lifting heavy objects, and heavy exercise.  The VA examinations already conducted did not specifically address the question of whether the Veteran's diabetes requires the regulation of activities as defined by regulation.  In addition, while the prior neurological evaluations of the upper extremities were within normal limits, the Veteran recently testified as to experiencing tingling and numbness in his hands, as well as dropping objects.  Lastly, the Veteran was reportedly told by his doctors that this pancreas is "dead."  As the evidence suggests a worsening of disability, the Veteran should be afforded a comprehensive examination to determine the current nature and severity of his diabetes and all related complications.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he complete updated medical release forms for any outstanding records from the medical providers who treat him for diabetes and diabetes-related conditions, to include Dr. Schwartz, Dr. McMahon, and De Tar Hospital.  Also ask that he identify the names of any other relevant medical providers, along with their respective addresses and approximate dates of treatment.  Associate any newly obtained evidence with the claims file.  In addition, ensure that all VA treatment records are associated with the claims file.  

If any identified records are not obtainable (or none exist), the Veteran should be notified and the unavailability of such record clearly documented.

2.  Then, schedule the Veteran for a VA examination to determine the current severity of his service-connected type II diabetes with nephropathy, hypertension, erectile dysfunction, bilateral cataracts, dystrophic toenails, and peripheral neuropathy of the upper extremities.  The entire claims file must be provided to the examiner for review.  All necessary tests and studies should be accomplished and all clinical findings reported in detail. 

After a complete review of the claims file, the examiner should respond to the following:

a).  Determine whether the Veteran's diabetes mellitus requires the regulation of his activities (avoidance of strenuous occupational and recreational activities) to control his diabetes.  Address the Veteran's 2014 hearing testimony (transcript is located on "Virtual VA") concerning his inability to no longer participate in strenuous activities.   

b).  Discuss whether the Veteran's diabetes mellitus causes episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider. 

c).  Indicate all current diabetic-related disabilities and comment on the severity of each; in addition, state whether and to what extent they affect his activity level.  
When responding, ensure that the following questions are specifically answered:  

i.  As to the peripheral neuropathy of the upper extremities, indicate whether mild, moderate, moderately severe, or severe incomplete paralysis is demonstrated in the affected nerves.

ii.  Does the Veteran have a skin disability, claimed as skin tags and blood blisters, due to the diabetes or the prescribed insulin? (see Veteran's March 2013 statement)

iii.  Does the Veteran have diabetic retinopathy (see June 2008 QTC examination report)?

d).  Determine whether the Veteran's service-connected disabilities, singularly or in the aggregate, cause any functional impairment that may affect his ability to function and perform tasks in a work setting.      

THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion. 
THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

3.  Then adjudicate this claim, to include consideration of whether any additional separate compensable ratings are warranted for the Veteran's diabetic complications.  If the claim is not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning this claim to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



